 


109 HR 4348 IH: Emergency Generators for Electric Needs (E–GEN) Act of 2005
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4348 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Hastings of Florida (for himself and Mr. Wexler) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a tax credit for the purchase and installation of emergency generators. 
 
 
1.Short titleThis Act may be cited as the Emergency Generators for Electric Needs (E–GEN) Act of 2005. 
2.Credit for purchase and installation of emergency generators 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
30D.Emergency generator credit 
(a)Credit allowedThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 75 percent of the amount paid or incurred by the taxpayer for the purchase and installation of any emergency generator placed in service by the taxpayer during the taxable year. 
(b)Dollar limitationThe credit allowed under subsection (a) with respect to any emergency generator shall not exceed— 
(1)$60,000 in the case of an emergency generator placed in service by a character subject to an allowance for depreciation, and 
(2)$2,500 in any other case. 
(c)Emergency generatorFor purposes of this section, the term emergency generator means an electrical generator purchased and installed for the purpose of providing emergency electric power to a taxpayer that otherwise purchases electric power from a utility. 
(d)Application with other credits 
(1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to an emergency generator placed in service by a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).  
(2)Personal creditThe credit allowed under subsection (a) (after the application of paragraph (1)) for any taxable year shall not exceed the excess (if any) of— 
(A)the regular tax reduced by the sum of the credits allowable under subpart A and sections 27, 30, 30B, and 30C, over  
(B)the tentative minimum tax for the taxable year. 
(e)Basis reductionFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(f)Property used outside United States, etc., not qualifiedNo credit shall be allowed under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179.  
(g)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter. 
(h)Election not to have section applyA taxpayer may elect not to have this section apply with respect to an emergency generator placed in service by the taxpayer during the taxable year.. 
(b)Conforming amendments 
(1)Section 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph:  
 
(38)to the extent provided in section 30D(e), in the case of amounts with respect to which a credit has been allowed under section 30D.. 
(2)Subsection (b) of section 38 of such Code is amended by striking and at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , and, and by adding at the end the following new paragraph: 
 
(27)the portion of the emergency generator credit to which section 30D(d)(1) applies.. 
(3)Section 55(c)(2) of such Code is amended by inserting 30D(d)(2) after 30(b)(3),.  
(4)Section 6501(m) of such Code is amended by inserting 30D(h), before 40(f),.  
(5)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 30D. Emergency generator credit. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date.  
 
